EXHIBIT 10.16

 

COMMERCIAL LEASE AGREEMENT

 

THIS LEASE (this "Lease") dated this 1st day of April, 2015

 

BETWEEN:

 





BTND Checkers LLC of

405 Main Ave, Suite 2D

West Fargo, North Dakota, 58078

Telephone: 701-277-0080

(the "Landlord")

 

OF THE FIRST PART

 

- AND -

BTND LLC of

405 Main Ave W, Suite 2D

West Fargo, North Dakota, 58078

(the "Tenant")

 

OF THE SECOND PART



 

IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the "Parties")
agree as follows:

 

Definitions

 

1.

When used in this Lease, the following expressions will have the meanings
indicated:

 

a.

"Additional Rent" means all amounts payable by the Tenant under this Lease
except Base Rent, whether or not specifically designated as Additional Rent
elsewhere in this Lease;

b.

"Building" means all buildings, improvements, equipment, fixtures, property and
facilities from time to time located at 1011 Robert St South, West St Paul, MN,
55118, as from time to time altered, expanded or reduced by the Landlord in its
sole discretion;

c.

"Common Areas and Facilities" mean:

 



  1

 



 

 

i.

those portions of the Building areas, buildings, improvements, facilities,
utilities, equipment and installations in or forming part of the Building which
from time to time are not designated or intended by the Landlord to be leased to
tenants of the Building including, without limitation, exterior weather walls,
roofs, entrances and exits, parking areas, driveways, loading docks and area,
storage, mechanical and electrical rooms, areas above and below leasable
premises and not included within leasable premises, security and alarm
equipment, grassed and landscaped areas, retaining walls and maintenance,
cleaning and operating equipment serving the Building; and

 

 

ii.

those lands, areas, buildings, improvements, facilities, utilities, equipment
and installations which serve or are for the useful benefit of the Building, the
tenants of the Building or the Landlord and those having business with them,
whether or not located within, adjacent to or near the Building and which are
designated from time to time by the Landlord as part of the Common Areas and
Facilities;

 

d.

"Leasable Area" means the restaurant at 1011 Robert St South, West St Paul, MN,
55118;

e.

"Premises" means the restaurant at 1011 Robert St South, West St Paul, MN,
55118;

f.

"Proportionate Share" means a fraction, the numerator of which is the Leasable
Area of the Premises and the denominator of which is the aggregate of the
Leasable Area of all rentable premises in the Building.

g.

"Rent" means the total of Base Rent and Additional Rent.

 



Leased Premises

 

2.

The Landlord agrees to rent to the Tenant the restaurant municipally described
as “MICHEL B ADDITION 3 9”, 1011 Robert St South, West St Paul, MN, 55118, (the
"Premises"). The Premises will be used for only the following permitted use (the
"Permitted Use"): As a quick service restaurant. Neither the Premises nor any
part of the Premises will be used at any time during the term of this Lease by
Tenant for any purpose other than the Permitted Use.

 

Term

 

3.

The term of the Lease commences at 12:00 noon on April 1, 2015 and ends at 12:00
noon on March 31, 2017.

4.

Should the Tenant remain in possession of the Premises with the consent of the
Landlord after the natural expiration of this Lease, a new tenancy from month to
month will be created between the Landlord and the Tenant which will be subject
to all the terms and conditions of this Lease but will be terminable upon either
party giving one month's notice to the other party.

 



  2

 



 

Rent

 

5.

Subject to the provisions of this Lease, the Tenant will pay a base rent of
$4,500.00, payable per month, for the Premises (the "Base Rent"). In addition to
the Base Rent, the Tenant will pay the following taxes to the appropriate
government agencies: property taxes to Dakota County, MN, or any other
authorized legal entity entitled to levy taxes upon the property.

6.

The Tenant will pay the Base Rent on or before the First of each and every month
of the term of this Lease to the Landlord.

 

Operating Costs

 

7.

In addition to the Base Rent, the Tenant will pay as Additional Rent, without
setoff, abatement or deduction, its Proportionate Share of all of the Landlord's
costs, charges and expenses of operating, maintaining, repairing, replacing and
insuring the Building including the Common Areas and Facilities from time to
time and the carrying out of all obligations of the Landlord under this Lease
and similar leases with respect to the Building ("Operating Costs").

8.

Except as otherwise provided in this Lease, Operating Costs will not include
debt service, depreciation, costs determined by the Landlord from time to time
to be fairly allocable to the correction of construction faults or initial
maladjustments in operating equipment, all management costs not allocable to the
actual maintenance, repair or operation of the Building (such as in connection
with leasing and rental advertising), work performed in connection with the
initial construction of the Building and the Premises and improvements and
modernization to the Building subsequent to the date of original construction
which are not in the nature of a repair or replacement of an existing component,
system or part of the Building.

9.

Operating Costs will also not include the following:

 

a.

any increase in insurance premiums to the center as a result of business
activities of other Tenants;

b.

the costs incurred or accrued due to the willful act or negligence of the
Landlord or anyone acting on behalf of the Landlord;

c.

structural repairs; or

d.

costs for which the Landlord is reimbursed by insurers or covered by warranties.

 



  3

 



 

10.

The Tenant will pay:

 

a.

To the Landlord, the Tenant's Proportionate Share of all real property taxes,
rates, duties, levies and assessments which are levied, rated, charged, imposed
or assessed by any lawful taxing authority (whether federal, state, district,
municipal, school or otherwise) against the Building and the land or any part of
the Building and land from time to time or any taxes payable by the Landlord
which are charged in lieu of such taxes or in addition to such taxes, but
excluding income tax upon the income of the Landlord to the extent that such
taxes are not levied in lieu of real property taxes against the Building or upon
the Landlord in respect of the Building.

b.

To the lawful taxing authorities, or to the Landlord, as it may direct, as and
when the same become due and payable, all taxes, rates, use fees, duties,
assessments and other charges that are levied, rated, charged or assessed
against or in respect of all improvements, equipment and facilities of the
Tenant on or in default by the Tenant and in respect of any business carried on
in the Premises or in respect of the use or occupancy of the Premises by the
Tenant and every subtenant, licensee, concessionaire or other person doing
business on or from the Premises or occupying any portion of the Premises.

 

11.

For any rent review negotiation, the basic rent will be calculated as being the
higher of the Base Rent payable immediately before the date of review and the
Open Market Rent on the date of review.

 

Landlord's Estimate

 



12.

The Landlord may, in respect of all taxes and Operating Costs and any other
items of Additional Rent referred to in this Lease compute bona fide estimates
of the amounts which are anticipated to accrue in the next following lease year,
calendar year or fiscal year, or portion of such year, as the Landlord may
determine is most appropriate for each and of all items of Additional Rent, and
the Landlord may provide the Tenant with written notice and a reasonable
breakdown of the amount of any such estimate, and the Tenant, following receipt
of such written notice of the estimated amount and breakdown will pay to the
Landlord such amount, in equal consecutive monthly installments throughout the
application period with the monthly installments of Base Rent. With respect to
any item of Additional rent which the Landlord has not elected to estimate from
time to time, the Tenant will pay to the Landlord the amount of such item of
Additional Rent, determined under the applicable provisions of this Lease,
immediately upon receipt of an invoice setting out such items of Additional
Rent. Within one hundred and twenty (120) days of the conclusion of each year of
the term or a portion of a year, as the case may be, calendar year or fiscal
year, or portion of such year, as the case may be, for which the Landlord has
estimated any item of Additional Rent, the Landlord will compute the actual
amount of such item of Additional Rent, and make available to the Tenant for
examination a statement providing the amount of such item of Additional Rent and
the calculation of the Tenant's share of that Additional Rent for such year or
portion of such year. If the actual amount of such items of Additional Rent, as
set out in the any such statement, exceeds the aggregate amount of the
installments paid by the Tenant in respect of such item, the Tenant will pay to
the Landlord the amount of excess within fifteen (15) days of receipt of any
such statement. If the contrary is the case, any such statement will be
accompanied by a refund to the Tenant of any such overpayment without interest,
provided that the Landlord may first deduct from such refund any rent which is
then in arrears.



 



  4

 



 

Use and Occupation

 

13.

The Tenant will use and occupy the Premises only for the Permitted Use and for
no other purpose whatsoever. The Tenant will carry on business under the name of
“It’s Burger Time” and will not change such name without the prior written
consent of the Landlord, such consent not to be unreasonably withheld. The
Tenant will open the whole of the Premises for business to the public fully
fixtured, stocked and staffed on the date of commencement of the term and
throughout the term, will continuously occupy and utilize the entire Premises in
the active conduct of its business in a reputable manner on such days and during
such hours of business as may be determined from time to time by the Landlord.

14.

The Tenant covenants that the Tenant will carry on and conduct its business from
time to time carried on upon the Premises in such manner as to comply with all
statutes, bylaws, rules and regulations of any federal, provincial, municipal or
other competent authority and will not do anything on or in the Premises in
contravention of any of them.

 

Quiet Enjoyment

 

15.

The Landlord covenants that on paying the Base Rent and performing the covenants
contained in this Lease, the Tenant will peacefully and quietly have, hold, and
enjoy the Premises for the agreed term.

 

Distress

 

16.

If and whenever the Tenant is in default in payment of any money, whether hereby
expressly reserved or deemed as rent, or any part of the rent, the Landlord may,
without notice or any form of legal process, enter upon the Premises and seize,
remove and sell the Tenant's goods, chattels and equipment from the Premises or
seize, remove and sell any goods, chattels and equipment at any place to which
the Tenant or any other person may have removed them, in the same manner as if
they had remained and been distrained upon the Premises, all notwithstanding any
rule of law or equity to the contrary, and the Tenant hereby waives and
renounces the benefit of any present or future statute or law limiting or
eliminating the Landlord's right of distress.

 

Overholding

 

17.

If the Tenant continues to occupy the Premises without the written consent of
the Landlord after the expiration or other termination of the term, then,
without any further written agreement, the Tenant will be a month-to-month
tenant at a minimum monthly rental equal to twice the Base Rent and subject
always to all of the other provisions of this Lease insofar as the same are
applicable to a month-to-month tenancy and a tenancy from year to year will not
be created by implication of law.

18.

If the Tenant continues to occupy the Premises without the written consent of
the Landlord at the expiration or other termination of the term, then the Tenant
will be a tenant at will and will pay to the Landlord, as liquidated damages and
not as rent, an amount equal to twice the Base Rent plus any Additional Rent
during the period of such occupancy, accruing from day to day and adjusted pro
rata accordingly, and subject always to all the other provisions of this Lease
insofar as they are applicable to a tenancy at will and a tenancy from month to
month or from year to year will not be created by implication of law; provided
that nothing in this clause contained will preclude the Landlord from taking
action for recovery of possession of the Premises.

 



  5

 



 

Additional Rights on Reentry

 

19.

If the Landlord reenters the Premises or terminates this Lease, then:

 

a.

notwithstanding any such termination or the term thereby becoming forfeited and
void, the provisions of this Lease relating to the consequences of termination
will survive;

b.

the Landlord may use such reasonable force as it may deem necessary for the
purpose of gaining admittance to and retaking possession of the Premises and the
Tenant hereby releases the Landlord from all actions, proceedings, claims and
demands whatsoever for and in respect of any such forcible entry or any loss or
damage in connection therewith or consequential thereupon;

c.

the Landlord may expel and remove, forcibly, if necessary, the Tenant, those
claiming under the Tenant and their effects, as allowed by law, without being
taken or deemed to be guilty of any manner of trespass;

d.

in the event that the Landlord has removed the property of the Tenant, the
Landlord may store such property in a public warehouse or at a place selected by
the Landlord, at the expense of the Tenant. If the Landlord feels that it is not
worth storing such property given its value and the cost to store it, then the
Landlord may dispose of such property in its sole discretion and use such funds,
if any, towards any indebtedness of the Tenant to the Landlord. The Landlord
will not be responsible to the Tenant for the disposal of such property other
than to provide any balance of the proceeds to the Tenant after paying any
storage costs and any amounts owed by the Tenant to the Landlord;

e.

the Landlord may relet the Premises or any part of the Premises for a term or
terms which may be less or greater than the balance of the term of this Lease
remaining and may grant reasonable concessions in connection with such reletting
including any alterations and improvements to the Premises;

f.

after reentry, the Landlord may procure the appointment of a receiver to take
possession and collect rents and profits of the business of the Tenant, and, if
necessary to collect the rents and profits the receiver may carry on the
business of the Tenant and take possession of the personal property used in the
business of the Tenant, including inventory, trade fixtures, and furnishings,
and use them in the business without compensating the Tenant;

g.

after reentry, the Landlord may terminate the Lease on giving 5 days written
notice of termination to the Tenant. Without this notice, reentry of the
Premises by the Landlord or its agents will not terminate this Lease;

h.

the Tenant will pay to the Landlord on demand:

 



  6

 



                               

 

i.

all rent, Additional Rent and other amounts payable under this Lease up to the
time of reentry or termination, whichever is later;

 

 

ii.

reasonable expenses as the Landlord incurs or has incurred in connection with
the reentering, terminating, reletting, collecting sums due or payable by the
Tenant, realizing upon assets seized; including without limitation, brokerage,
fees and expenses and legal fees and disbursements and the expenses of keeping
the Premises in good order, repairing the same and preparing them for reletting;
and

 

 

iii.

as liquidated damages for the loss of rent and other income of the Landlord
expected to be derived from this Lease during the period which would have
constituted the unexpired portion of the term had it not been terminated, at the
option of the Landlord, either:

        

 

 

i.

an amount determined by reducing to present worth at an assumed interest rate of
twelve percent (12%) per annum all Base Rent and estimated Additional Rent to
become payable during the period which would have constituted the unexpired
portion of the term, such determination to be made by the Landlord, who may make
reasonable estimates of when any such other amounts would have become payable
and may make such other assumptions of the facts as may be reasonable in the
circumstances; or

 

 

 

 

ii.

an amount equal to the Base Rent and estimated Additional Rent for a period of
six (6) months.

 

 

 

Renewal of Lease

 

20.

Upon giving written notice no later than 60 days before the expiration of the
term of this Lease, the Tenant may renew this Lease for an additional term. All
terms of the renewed lease will be the same except for any signing
incentives/inducements and this renewal clause and the amount of the rent. If
the Landlord and the Tenant can not agree as to the amount of the Rent, the
amount of the Rent will be determined by mediation. The Rent should be
determined taking into consideration the market rent of simliarly improved
premises in the market, as well as the location, use, age, and size of premises.

 

Tenant Improvements

 

21.

The Tenant will obtain written permission from the Landlord before doing any of
the following:

 

a.

applying adhesive materials, or inserting nails or hooks in walls or ceilings
other than two small picture hooks per wall;

b.

painting, wallpapering, redecorating or in any way significantly altering the
appearance of the Premises;

c.

removing or adding walls, or performing any structural alterations;

d.

installing a waterbed(s);

 



  7

 



 

e.

changing the amount of heat or power normally used on the Premises as well as
installing additional electrical wiring or heating units;

f.

placing or exposing or allowing to be placed or exposed anywhere inside or
outside the Premises any placard, notice or sign for advertising or any other
purpose; or

g.

affixing to or erecting upon or near the Premises any radio or TV antenna or
tower.

 

Utilities and Other Costs

 

22.

The Tenant is responsible for the direct payment of the following utilities and
other charges in relation to the Premises: electricity, natural gas, water,
sewer, telephone, Internet and cable.

 



Insurance

 

23.

The Tenant is hereby advised and understands that the personal property of the
Tenant is not insured by the Landlord for either damage or loss, and the
Landlord assumes no liability for any such loss. The Tenant is advised that, if
insurance coverage is desired by the Tenant, the Tenant should inquire of
Tenant's insurance agent regarding a Tenant's Policy of Insurance.

 

Attorney Fees

 

24.

All costs, expenses and expenditures including and without limitation, complete
legal costs incurred by the Landlord on a solicitor/client basis as a result of
unlawful detainer of the Premises, the recovery of any rent due under the Lease,
or any breach by the Tenant of any other condition contained in the Lease, will
forthwith upon demand be paid by the Tenant as Additional Rent. All rents
including the Base Rent and Additional Rent will bear interest at the rate of
Twelve (12%) per cent per annum from the due date until paid.

 

Governing Law

 

25.

It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the State of
Minnesota, without regard to the jurisdiction in which any action or special
proceeding may be instituted.

 



  8

 



 

Severability

 

26.

If there is a conflict between any provision of this Lease and the applicable
legislation of the State of Minnesota (the 'Act'), the Act will prevail and such
provisions of the Lease will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Lease.

 

Assignment and Subletting

 

27.

The Tenant will not assign this Lease, or sublet or grant any concession or
license to use the Premises or any part of the Premises. An assignment,
subletting, concession, or license, whether by operation of law or otherwise,
will be void and will, at Landlord's option, terminate this Lease.

 

Bulk Sale

 

28.

No bulk sale of goods and assets of the Tenant may take place without first
obtaining the written consent of the Landlord, which consent will not be
unreasonably withheld so long as the Tenant and the Purchaser are able to
provide the Landlord with assurances, in a form satisfactory to the Landlord,
that the Tenant’s obligations in this Lease will continue to be performed and
respected, in the manner satisfactory to the Landlord, after completion of the
said bulk sale.

 

Additional Provisions

 

29.

There are no other provisions

 

 

 

 

 

Care and Use of Premises

 

30.

The Tenant will promptly notify the Landlord of any damage, or of any situation
that may significantly interfere with the normal use of the Premises.

31.

The Tenant will not make (or allow to be made) any noise or nuisance which, in
the reasonable opinion of the Landlord, disturbs the comfort or convenience of
other tenants.

32.

The Tenant will not engage in any illegal trade or activity on or about the
Premises.

33.

The Landlord and Tenant will comply with standards of health, sanitation, fire,
housing and safety as required by law.

 



  9

 



 

Surrender of Premises

 

34.

At the expiration of the lease term, the Tenant will quit and surrender the
Premises in as good a state and condition as they were at the commencement of
this Lease, reasonable use and wear and damages by the elements excepted.

 

Hazardous Materials

 

35.

Tenant is responsible for any hazardous materials, including permitting,
handling, disposal and any requisite legal responsibilities. Tenant will
indemnify Landlord in regard to any material deemed to be hazardous that is the
result of Tenant’s actions.

 

Rules and Regulations

 

36.

The Tenant will obey all rules and regulations posted by the Landlord regarding
the use and care of the Building, parking lot, laundry room and other common
facilities that are provided for the use of the Tenant in and around the
Building on the Premises.

 

General Provisions

 

37.

Any waiver by the Landlord of any failure by the Tenant to perform or observe
the provisions of this Lease will not operate as a waiver of the Landlord's
rights under this Lease in respect of any subsequent defaults, breaches or
nonperformance and will not defeat or affect in any way the Landlord's rights in
respect of any subsequent default or breach.

38.

This Lease will extend to and be binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Lease. All covenants are to be construed as
conditions of this Lease.

39.

All sums payable by the Tenant to the Landlord pursuant to any provision of this
Lease will be deemed to be Additional Rent and will be recovered by the Landlord
as rental arrears.

40.

Where there is more than one Tenant executing this Lease, all Tenants are
jointly and severally liable for each other's acts, omissions and liabilities
pursuant to this Lease.

 



  10

 



 



IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on this 1st day
of April, 2015.

 



 

BTND Checkers LLC (Landlord)

 

     

 

  Per: /s/ Gary Copperud                                     

(SEAL)

 

 

 

 

 

 

 

BTND LLC (Tenant)

 

 

 

 

 

 

 

 

Per:

/s/ Gary Copperud

(SEAL)

 



 

 

11

--------------------------------------------------------------------------------